Petition for Writ of Mandamus Denied and Memorandum Opinion filed September
17, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                     NO. 14-12-00843-CV



           IN RE GWEN STRIBLING HENDERSON, RAVEN A. PITRE,
                   AND CHRISTINE S. WILLIE, Relators

                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                        On Appeal from the Probate Court No 1
                                Harris County, Texas
                            Trial Court Cause No. 401,492

                         MEMORANDUM OPINION

       On September 14, 2012, relators, Gwen Stribling Henderson, Raven A. Pitre, and
Christine S. Willie, filed a petition for writ of petition for writ of mandamus in this court.
See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition, relators ask
this court to compel the Honorable Loyd Wright, presiding judge of the Probate Court No
1 of Harris County, to vacate his order signed September 13, 2012, denying relators’
Second Amended Plea to the Jurisdiction or, in the Alternative, Plea in Abatement, as
supplemented. Relators assert that the real parties in interest, Glenn J. Gibbons and
Annabella Gibbons, did not seek leave of court before amending their answer less than
seven days before trial. Relators ask that the trial court re-set the trial currently scheduled
for September 17, 2012, for at least forty-five days. Relators also seek the appointment
of an Attorney Ad Litem for Annabella Gibbons. In addition, relators filed a motion for
an emergency stay of the trial. See Tex. R. App. P. 52.10(a). We denied the emergency
motion on September 14, 2012.

       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004).

       Relators have not established that an appellate remedy is inadequate. In addition,
relators failed to provide a sufficient record to support their claims. See Tex. R. App. P.
52.3(g) (“Every statement of fact in the petition must be supported by citation to
competent evidence included in the appendix or record.”); Tex. R. App. P. 52.7(a)(1)
(requiring petition to be accompanied by a certified or sworn copy of every document
that is material to the relator’s claim for relief); Tex. R. App. P. 52.7(a)(2) (requiring
relator to file a properly authenticated transcript of relevant testimony or a statement that
no testimony was adduced). It is relators’ burden to provide a record sufficient to
establish their right to mandamus relief, and relators have not met that burden. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex .1992).

       Accordingly, we deny relators’ petition for writ of mandamus.

                                       PER CURIAM

Panel consists of Justices Boyce, Jamison, and McCally.




                                              2